Citation Nr: 1742602	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to March 14, 2017.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD since March 14, 2017.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected headache disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1966 to April 1968.

These issues come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction is with the RO in Atlanta, Georgia.

As noted by the Board in September 2016, the Veteran withdrew his hearing request.  38 C.F.R § 20.704(e) (2016).

The Board most recently remanded these issues in September 2016 pursuant to a July 2016 Court of Appeals for Veterans' Claims (CAVC) Order vacating pertinent parts of a July 2015 Board decision, and adopting a June 2016 Joint Motion for Partial Remand (JMPR).  Pursuant to the September 2016 remand directives, the Veteran was afforded March 2017 psychiatric and neurological VA examinations.  Thus, the Board finds there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

In addition, the Board remanded the issues of entitlement to service connection for a cervical spine disability and tinnitus.  A prior July 2015 Board remand had included the issue of service connection for hypertension.  While on remand, in June 2017 the RO granted service connection for each of these issues, and this is considered a full grant pertaining to the service connection claims, such that these matters are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As noted by the Board in September 2016, the issue of an increased rating in excess of 20 percent for degenerative lumbar disc at L5-S1 has been raised by the record in a March 20, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of symptoms to include anxiety, intrusive thoughts, depression, irritability, anger, panic attacks, and sleep disturbances to include nightmares, and results in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood for the period prior to and since March 14, 2017; however, there is no total social and occupational impairment.  

2.  It is reasonably shown that, throughout the period on appeal, the Veteran's post-traumatic headaches have been manifested by symptoms more nearly approximating characteristic prostrating attacks occurring on an average once a month over the last several months, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent initial rating for the Veteran's PTSD for the entirety of the appeal, but no higher, has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating greater than 30 percent for post-traumatic headaches are not met.  38 U.S.C. A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board long has recognized that when considering initial ratings the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate in the pending appeal.

The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411.  A 30 percent rating is provided for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

The Veteran has been assigned a 30 percent rating for his PTSD since August 23, 2004, and a 50 percent rating for his PTSD since March 14, 2017.  He contends that he is entitled to higher initial evaluations.  

VA treatment records since August 2004 show that the Veteran reported symptoms of anger, at times described as a short fuse; irritability; isolation; loneliness; depression; hypervigilance; intrusive thoughts; anxiety; exaggerated startle response; inability to tolerate crowds and loud noises; and sleep difficulties to include insomnia and nightmares.  The Veteran also described being distrustful.  These symptoms contributed to marital problems and difficulties with coworkers.  For instance, the Veteran communicated his feelings regarding his coworker's lack of assistance, and his difficulty managing his irritability particularly with angry customers and/or coworkers, and focused on anger management and processing work stressors.  In 2009 the Veteran described also experiencing panic attacks at least once a day and being agitated and nervous.  He indicated that he was tired of working in customer service, and his anxiety was worse being around people.  He described checking the locks on doors and windows.  Although the Veteran reported that he did not care if he died, he nevertheless consistently denied suicidal and homicidal ideation.  He also denied experiencing hallucinations.  

The Veteran has reported that he experiences symptoms to include argumentativeness, nervousness, suicidality, tenseness, depression, isolation, anxiety, loneliness, and anger.  See Veteran's Statement from January 2007.

At a February 2009 VA psychiatric examination it was indicated that the Veteran had been married three times, having married his second wife twice.  The Veteran has difficulty communicating with his daughter.  He attended church, fished, and played with his grandson.  His affect was appropriate, and his mood was good.  He reported sleep impairment, which affected his mood.  The examiner opined that the Veteran experienced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD.  The Veteran also experienced difficulty falling or staying asleep, irritability or outbursts of anger, avoidance of crowds, anxiety, and intrusive thoughts.

VA treatment records in February 2010 show that a VA psychologist suggested referral to a residential PTSD treatment program.  Records since 2010 include the symptoms previously discussed, as well as a flat or constricted affect, flashbacks, and a tendency to ruminate.  March 2015 treatment record shows the Veteran continued to deny hallucinations and/or delusions; there was no evidence of psychosis or thought disorder; and his insight and judgment were good.  

The Veteran was provided a March 2017 VA psychiatric examination wherein his symptoms were listed as depressed mood; chronic sleep impairment; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and inability to establish and maintain effective relationships.  The examiner indicated that symptoms since 2009 were continuing or increased depressed mood, anger/irritability, problems with concentration and sleep, difficulty in social and interpersonal relationships, and other associated problems including marital and family stress and conflict.  There were no hallucinations or delusions.  There was no psychotic thought or suicidal or homicidal ideation.  The Veteran had been employed with a rental company for 31 years.  

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to provide evidence about what he observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

The evidence demonstrates that the Veteran has impairment with deficiencies in most areas, such as work, family relations, thinking, or mood.  Specifically, the Veteran reported that he had difficulty with work and social relationships; he experienced relational conflict with his wife, as well as with his coworkers and or clients and isolated socially; he was described as suffering from intrusive thoughts; and his mood was variously anxious, depressed or angry, with panic attacks.  The Veteran experienced irritability, and sleep difficulties to include nightmares.  His affect was at times flat.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms more nearly approximate those associated with a 70 percent rating.  Though he does not meet all the criteria for a 70 percent rating, his symptomatology reflects many of the criteria.  38 C.F.R. § 4.7.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 70-percent initial rating for his PTSD.  

The Board has considered whether to issue staged ratings, but finds them not appropriate.

Overall, resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for PTSD is warranted.  The evidence, however, does not support a rating of 100 percent at this time, as no examiner has indicated, and the evidence does not support, that the symptomatology was of such frequency, duration or severity that it caused total occupational and social impairment.  Socially, he remains married, and spends time with his grandson and going to church.  Occupationally, although the Veteran reported some difficulties with work, he has continued employment for many years in customer service.  Considering the totality of the evidence, lay and medical, the preponderance of the evidence is against finding that there is total occupational and social impairment.   

Overall, the evidence is at least in balance as to whether an initial disability rating of 70 percent is warranted for the Veteran's PTSD for the entirety of the appeal; however, the preponderance of the evidence is against a rating in excess of 70 percent.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Headaches

The Veteran's post-traumatic headaches are rated according to Diagnostic Code 8100 as 30 percent disabling since October 31, 2007.  He contends that his rating should be higher.

Under Diagnostic Code 8100 for migraine headaches a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  With less frequent attacks, a 0 percent rating is assigned.  38 C.F.R. § 4.124a.

Significantly, the rating criteria under Diagnostic Code 8100 do not contemplate the ameliorating effects of medication to treat migraines; consequently, the Board may not deny entitlement to a higher disability rating based on the relief provided by the medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

In January 2008, the Veteran reported experiencing severe headaches.  Private treatment records show that in April 2008 the Veteran reported that his headaches occurred daily.  

VA examination from December 2012 showed that the Veteran had been diagnosed as having posttraumatic headaches.  The examiner indicated that the Veteran experienced headaches with rising in the morning that lasted on and off, usually until he took Tramadol, which helped with the pain.  The headaches manifest as dull, aching pain, and the frequency was unclear based on whether the Veteran was taking medications.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of headache pain.  The examiner indicated that the Veteran was able to perform his work-related functions without interference from the headaches.  

VA treatment record from January 2013 showed the Veteran sought treatment for a headache and nosebleed.  See Virtual VA, CAPRI Record, received 3/8/2014, p.66.  VA treatment record from February 2013 shows that the Veteran reported experiencing a migraine 2 to 3 times a week, described as a pounding headache.  The Veteran was prescribed Fioricet for headaches.  See Virtual VA CAPRI Record, received 3/8/2014, p. 57.  In March 2013, he was also advised to take Acetaminophen as needed for his headaches.  See Virtual VA CAPRI Record, received 3/8/2014, p. 43.

In January 2014, the Veteran indicated that he experienced prostrating attacks every two months, along with nosebleeds.  

In March 2017, the VA examiner considered that the Veteran had reported prostrating attacks every two months, along with nose bleeds.  There were, however, no complaints of nosebleeds on examination.  The Veteran described having pulsating or throbbing headache pain, which worsened with physical activity.  The Veteran reported experiencing daily, constant, intractable headache pain causing daily lack of concentration and focus, such that his supervisor had redistributed some of his work.  He also described experiencing sensitivity to light and sound, and associated dizziness typically lasting less than a day.  Nevertheless, he reported having constant headaches that did not dissipate, and prostrating attacks once monthly.  The examiner indicated that the Veteran did not have very prostrating and prolonged attacks productive of severe economic inadaptability, repetitive loss of focus and concentration during intractable headache pain.

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for a rating in excess of 30 percent for his headaches.  Although he has reported having daily headaches, the Veteran has described experiencing prostrating attacks occurring at most once a month.  The Veteran's headaches impact somewhat on his ability to work because he reported his supervisor redistributed his work; however, the evidence does not establish that the headache disorder is productive of severe economic inadaptability.  The December 2012 examiner concluded that the Veteran was able to perform his work-related functions without interference from the headaches, and the March 2017 VA examiner concluded that the headache disorder did not result in very prostrating and prolonged attacks productive of severe economic inadaptability.  The Board notes that this is supported by the Veteran's continued employment at the same job, and the absence of other indicia of economic inadaptability.

The Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected migraines and notes that his lay testimony is competent to describe the symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the 30 percent disability rating that has been assigned.  In short, the findings reflect that even though he regularly experiences recurrent headaches, they are not of such severity as to constitute the type of completely prostrating and prolonged attacks required for a higher rating under Diagnostic Code 8100. 

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 30 percent is not warranted for the Veteran's migraine headaches for any period of this appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (b), Gilbert, 1 Vet. App. at 53.

Other Considerations

The Board has considered whether the Veteran's service-connected post-traumatic headaches and PTSD present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

Ordinarily, the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service[-]connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extraschedular rating is warranted.  Id.

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology, and provides for additional or more severe symptoms than currently shown by the evidence.  In any event, the evidence does not show in combination or individually that post-traumatic headaches (rated at 30%) and/or PTSD (rated at 70%), have resulted in marked interference with employment or any hospitalization during the course of the claim.  Indeed, as discussed previously as to his PTSD, occupationally, although the Veteran reported some difficulties with work, he has continued employment for many years in customer service.  The same, as to his headaches.  In fact, in 2012, the examiner reported that he was able to perform his work-related functions without interference from the headaches and as discussed previously does not interfere.  Consequently, referral for extraschedular consideration is not warranted. 

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions .  In this case, however, there are no additional symptoms that show that there is a combined effect when acting with his service-connected scar, status post myocardial infarction, PTSD, cervical and low back disability, tinnitus, bilateral hearing loss, radiculopathy, or headache disability that makes his disability picture an unusual or exceptional one.  Notably, the evidence as a whole does not demonstrate that any interrelationship between these disabilities has resulted in an exceptional circumstance that is not captured by the schedular rating criteria, where all of his symptomatology has been addressed, and where the Veteran has presented no evidence that there is marked interference with employment or frequent hospitalizations.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disabilities currently before the Board does not warrant referral.



	(CONTINUED ON NEXT PAGE)












ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for posttraumatic headache disability is denied.








____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


